EXHIBIT 99.1 DATE:OCTOBER 30, 2007 TO: COUNTRYWIDE HOME LOANS, INC. (“Counterparty” or “Party B”) ATTENTION: DOCUMENTATION UNIT FROM: MERRILL LYNCH CAPITAL SERVICES, INC. (“MLCS” or “Party A”) CONTACT: MARINA LYUTERSHTEYN EMAIL: Marina_Lyutershteyn@ml.com TEL: 212-236-8653 FAX: 917-778-0836 RE: SWAP TRANSACTION ML REF: 07DL33606, 3932875 Dear Sir or Madam: The purpose of this communication is to confirm the terms and conditions of the transaction entered into between us on the Trade Date specified below (the "Transaction").This communication constitutes a "Confirmation" as referred to in the Agreement specified below. The definitions and provisions contained in the 2efinitions as published by the International Swaps and Derivatives Association, Inc. (the “Definitions”) are incorporated into this Confirmation. For these purposes, all references in those Definitions to a “Swap Transaction” shall be deemed to apply to the Transaction referred to herein. In the event of any inconsistency between the Definitions and this Confirmation, the terms of this Confirmation shall govern. This Confirmation supplements, forms a part of, and is subject to, the ISDA Master Agreement dated as of June 1, 2007 as amended and supplemented from time to time (the "Agreement"), between you and us.All provisions contained in the Agreement govern this Confirmation except as expressly modified below. The terms of the particular Transaction to which the Confirmation relates are as follows: Trade Date: October 16, 2007 Effective Date: October 30, 2007 Termination Date: June 25, 2016 Additional Payment: USD 3,100,000.00 payable by MLCS to Counterparty on October 30, 2007. Notional Amount: With respect to each Calculation Period, the lesser of (i) the Notional Amount as set forth in Appendix A attached hereto and (ii) the aggregate Principal Balance of the Referenced Assets on the 15th calendar day of each month (or, if such day is not a Business Day, the immediately following Business Day), commencing in the month of November 2007. Page 1 of 9 Referenced Assets: CWABS Inc. Asset-Backed Certificates, Series 2007-13, Class 1-A (Cusip: 126698 AA7), Class 2-A-1 (Cusip: 126698 AC3), Class 2-A-2 (Cusip: 126698 AD1), Class 2-A-2M (Cusip: 126698 AB5), Class 1-M-1 (Cusip:126698 AG4), Class 2-M-1 (Cusip:126698 AH2), Class 1-M-2 (Cusip: 126698 AJ8), Class 2-M-2 (Cusip:126698 AK5), Class 1-M-3 (Cusip: 126698 AL3), Class 2-M-3 (Cusip:126698 AM1), Class 1-M-4 (Cusip: 126698 AN9), Class 2-M-4 (Cusip: 126698 AP4), Class 1-M-5 (Cusip: 126698 AE9), Class 2-M-5 (Cusip: 126698 AF6), Class M-6 (Cusip: 126698 AQ2), Class M-7 (Cusip: 126698 AR0), Class M-8 (Cusip: 126698 AS8) and Class M-9 (Cusip: 126698 AT6). Principal Balance: As reported on Bloomberg Financial Services, Inc. (“Bloomberg”): by entering the Cusip, , type "pdi4", . If Bloomberg fails to publish the aggregate Principal Balance of the Referenced Assets or the parties fail to agree on the aggregate Principal Balance of the Referenced Assets for any Calculation Period, the aggregate Principal Balance of the Referenced Assets shall be determined by the Calculation Agent pursuant to the Pooling and Servicing Agreement, dated as of 1 October, 2007, by and among CWABS, Inc. as depositor, Countrywide Home Loans, Inc. as a seller, Park Monaco Inc. as a seller, Park Sienna LLC as a seller, Countrywide Home Loans Servicing LP as master servicer and The Bank of New York as trustee. Fixed Amounts: Fixed Rate Payer: Counterparty Fixed Rate Payer Period End Dates: The 25th day of each month in each year, commencing on November 25, 2007 and ending on the Termination Date, inclusive, subject to No adjustment. Fixed Rate Payer Payment Date: The 25th day of each month in each year, commencing on November 25, 2007 and ending on the Termination Date, inclusive, subject to adjustment in accordance with the Following Business Day Convention. Fixed Rate: 5.200000% per annum Page 2 of 9 Fixed Rate Payer Day Count Fraction: 30/360 Floating Amounts: Floating Rate Payer: MLCS Floating Rate Payer Period End Dates: The 25th day of each month in each year, commencing on November 25, 2007 and ending on the Termination Date, inclusive, subject to adjustment in accordance with the Following Business Day Convention. Floating Rate Payer Payment Date: Early Payment applies and payment shall be made One (1) Business Day prior to each Floating Rate Payer Period End Date, subject to adjustment in accordance with the Following Business Day Convention. Floating Rate Option: USD-LIBOR-BBA Designated Maturity: One Month, with the exception of the initial Calculation Period for which the Designated Maturity shall be the Linear Interpolation between Two Weeks and One Month Spread: Inapplicable Floating Rate Payer Day Count Fraction: Actual/360 Reset Dates: The first day of each Floating Rate Payer Calculation Period Rate Cut-Off Dates: Inapplicable Averaging: Inapplicable Compounding: Inapplicable Business Days: New York Calculation Agent: MLCS unless otherwise specified in the Agreement Additional Provision: Netting: With respect to each Calculation Period, if a Net Payment Amount for such Calculation Period is owed by Party A, then such Net Payment Amount shall be paid by Party A to Party B on the Floating Amount Page 3 of 9 Payer Payment Date, and if a Net Payment Amount for such Calculation Period is owed by Party B, then such Net Payment Amount shall be paid by Party B to Party A on the Fixed Amount Payer Payment Date. Where, Net Payment Amount shall mean, for a Calculation Period, the excess of the larger aggregate amount payable and currently owed by one party over the smaller aggregate amount payable and currently owed by the other party. Non-Reliance: Each party represents to the other party that it is acting for its own account, and has made its own independent decisions to enter into this Transaction and as to whether this Transaction is appropriate or proper for it based on its own judgment and upon advice from such advisors as it has deemed necessary.It is not relying on any communication (written or oral) of the other party as investment advice or as a recommendation to enter into this Transaction, it being understood that information and explanations related to the terms and conditions of this Transaction shall not be considered investment advice or a recommendation to enter into this Transaction. No communication (written or oral) received from the other party shall be deemed to be an assurance or guarantee as to the expected results of this Transaction. Page 4 of 9 Please confirm that the foregoing correctly sets the terms of our agreement by executing this Confirmation and returning it to us by facsimile transmission. Yours sincerely, MERRILL LYNCH CAPITAL SERVICES, INC. By: /s/ Lisa Woo Authorized Signatory Accepted and confirmed as of the Trade Date written above: COUNTRYWIDE HOME LOANS, INC. By: /s/ George Dennis Authorized Signatory Name: George Dennis Title: Senior Vice President Page 5 of 9 Appendix A Calculation Periods from and including* Calculation Periods to but excluding* Currency Notional Amount Effective Date 25-Nov-07 USD 735,600,000.00 25-Nov-07 25-Dec-07 USD 731,096,410.93 25-Dec-07 25-Jan-08 USD 724,932,934.54 25-Jan-08 25-Feb-08 USD 717,513,210.17 25-Feb-08 25-Mar-08 USD 708,846,692.35 25-Mar-08 25-Apr-08 USD 698,949,923.48 25-Apr-08 25-May-08 USD 687,844,886.52 25-May-08 25-Jun-08 USD 675,559,257.46 25-Jun-08 25-Jul-08 USD 662,129,328.64 25-Jul-08 25-Aug-08 USD 647,697,507.13 25-Aug-08 25-Sep-08 USD 632,721,678.66 25-Sep-08 25-Oct-08 USD 617,376,736.31 25-Oct-08 25-Nov-08 USD 602,245,653.77 25-Nov-08 25-Dec-08 USD 587,452,424.85 25-Dec-08 25-Jan-09 USD 572,989,437.53 25-Jan-09 25-Feb-09 USD 558,849,264.31 25-Feb-09 25-Mar-09 USD 545,024,646.03 25-Mar-09 25-Apr-09 USD 531,508,490.90 25-Apr-09 25-May-09 USD 518,294,111.26 25-May-09 25-Jun-09 USD 505,374,529.54 25-Jun-09 25-Jul-09 USD 492,743,087.76 25-Jul-09 25-Aug-09 USD 480,393,595.60 25-Aug-09 25-Sep-09 USD 468,319,396.48 25-Sep-09 25-Oct-09 USD 456,514,888.85 25-Oct-09 25-Nov-09 USD 444,974,068.29 25-Nov-09 25-Dec-09 USD 433,690,318.44 25-Dec-09 25-Jan-10 USD 422,657,914.14 25-Jan-10 25-Feb-10 USD 411,871,224.02 25-Feb-10 25-Mar-10 USD 401,325,162.53 25-Mar-10 25-Apr-10 USD 391,013,910.36 25-Apr-10 25-May-10 USD 380,932,219.31 Page 6 of 9 25-May-10 25-Jun-10 USD 371,074,914.39 25-Jun-10 25-Jul-10 USD 361,436,957.97 25-Jul-10 25-Aug-10 USD 352,013,440.70 25-Aug-10 25-Sep-10 USD 342,799,579.10 25-Sep-10 25-Oct-10 USD 333,790,949.83 25-Oct-10 25-Nov-10 USD 324,987,262.08 25-Nov-10 25-Dec-10 USD 319,516,385.84 25-Dec-10 25-Jan-11 USD 312,444,263.38 25-Jan-11 25-Feb-11 USD 305,530,383.26 25-Feb-11 25-Mar-11 USD 298,770,147.10 25-Mar-11 25-Apr-11 USD 292,160,138.39 25-Apr-11 25-May-11 USD 285,698,238.63 25-May-11 25-Jun-11 USD 279,380,239.14 25-Jun-11 25-Jul-11 USD 273,202,867.29 25-Jul-11 25-Aug-11 USD 267,162,935.56 25-Aug-11 25-Sep-11 USD 261,257,001.35 25-Sep-11 25-Oct-11 USD 255,480,748.04 25-Oct-11 25-Nov-11 USD 249,832,518.37 25-Nov-11 25-Dec-11 USD 244,308,548.79 25-Dec-11 25-Jan-12 USD 238,907,155.71 25-Jan-12 25-Feb-12 USD 233,625,598.42 25-Feb-12 25-Mar-12 USD 228,461,472.71 25-Mar-12 25-Apr-12 USD 223,412,115.22 25-Apr-12 25-May-12 USD 218,475,151.21 25-May-12 25-Jun-12 USD 213,647,457.77 25-Jun-12 25-Jul-12 USD 208,925,771.99 25-Jul-12 25-Aug-12 USD 204,300,195.04 25-Aug-12 25-Sep-12 USD 199,761,521.67 25-Sep-12 25-Oct-12 USD 194,984,910.58 25-Oct-12 25-Nov-12 USD 188,961,179.22 25-Nov-12 25-Dec-12 USD 182,838,520.65 25-Dec-12 25-Jan-13 USD 176,939,179.25 25-Jan-13 25-Feb-13 USD 171,257,761.59 25-Feb-13 25-Mar-13 USD 165,857,853.83 Page 7 of 9 25-Mar-13 25-Apr-13 USD 161,018,255.37 25-Apr-13 25-May-13 USD 156,738,131.72 25-May-13 25-Jun-13 USD 152,947,757.12 25-Jun-13 25-Jul-13 USD 149,540,979.17 25-Jul-13 25-Aug-13 USD 146,263,155.90 25-Aug-13 25-Sep-13 USD 143,057,188.47 25-Sep-13 25-Oct-13 USD 139,921,504.77 25-Oct-13 25-Nov-13 USD 136,854,565.09 25-Nov-13 25-Dec-13 USD 133,854,833.88 25-Dec-13 25-Jan-14 USD 130,920,826.46 25-Jan-14 25-Feb-14 USD 128,051,094.49 25-Feb-14 25-Mar-14 USD 125,244,221.81 25-Mar-14 25-Apr-14 USD 122,498,825.97 25-Apr-14 25-May-14 USD 119,813,550.71 25-May-14 25-Jun-14 USD 117,187,072.17 25-Jun-14 25-Jul-14 USD 114,618,095.90 25-Jul-14 25-Aug-14 USD 112,105,356.18 25-Aug-14 25-Sep-14 USD 109,647,615.36 25-Sep-14 25-Oct-14 USD 107,243,663.30 25-Oct-14 25-Nov-14 USD 104,892,316.67 25-Nov-14 25-Dec-14 USD 102,592,418.39 25-Dec-14 25-Jan-15 USD 100,342,837.08 25-Jan-15 25-Feb-15 USD 98,142,466.39 25-Feb-15 25-Mar-15 USD 95,990,224.54 25-Mar-15 25-Apr-15 USD 93,885,053.71 25-Apr-15 25-May-15 USD 91,825,919.50 25-May-15 25-Jun-15 USD 89,811,810.45 25-Jun-15 25-Jul-15 USD 87,841,737.51 25-Jul-15 25-Aug-15 USD 85,914,733.49 25-Aug-15 25-Sep-15 USD 84,029,852.67 25-Sep-15 25-Oct-15 USD 82,186,170.22 25-Oct-15 25-Nov-15 USD 80,382,781.79 25-Nov-15 25-Dec-15 USD 78,618,803.04 25-Dec-15 25-Jan-16 USD 76,893,369.20 Page 8 of 9 25-Jan-16 25-Feb-16 USD 75,205,875.51 25-Feb-16 25-Mar-16 USD 73,555,446.47 25-Mar-16 25-Apr-16 USD 71,941,068.96 25-Apr-16 25-May-16 USD 70,361,952.44 25-May-16 Termination Date USD 68,817,323.85 *such dates are subject to adjustment in accordance with the Following Business Day Convention with respect to the Floating Rate Payer and subject to No adjustment with respect to the Fixed Rate Payer Page9 of 9
